Exhibit 10.3 Form of Cash Settled Restricted Share Unit Award Agreement for the
Company’s Employees

CASH-SETTLED RESTRICTED SHARE UNIT AWARD AGREEMENT

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into effective as of [date] (the “Date of Grant”), by and between
FreightCar America, Inc., a Delaware corporation (the “Company”), and [name]
(the “Participant”).

WHEREAS, the Participant has been designated by the Compensation Committee of
the Board of Directors of the Company (the “Committee”) to participate in the
2018 Long Term Incentive Plan, (the “Plan”) (capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Plan);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the
Participant agree as follows:

1.    Grant. Pursuant to the provisions of the Plan, all of the terms of which
are incorporated herein by reference unless otherwise provided herein, the
Company hereby grants to the Participant, on the Date of Grant, [number]
Restricted Share Units (the “RSUs”). Each RSU is a notional amount that
represents the right, subject to the vesting restrictions of Section 3 and the
other terms and conditions of the Plan and this Agreement, to receive a cash
payment equal to the Fair Market Value of a Share on the Vesting Date (as
defined below) or such earlier vesting date as provided in this Agreement. In
the event of a conflict between the Plan and this Agreement, the terms of the
Plan shall govern. In addition, the RSUs and any cash distributed upon
settlement of any vested RSUs are subject to the Company’s compensation
recoupment (or “clawback”) policy as in effect from time to time.

2.    No Rights as Shareholder; Dividend Equivalents. The Participant shall not
have any of the rights of a shareholder with respect to the RSUs (including,
without limitation, the right to vote the RSUs or to receive dividends and other
distributions payable with respect to the Shares). If the Company declares a
cash dividend on its Shares while the RSUs remain outstanding, then, on the
payment date of such dividend, the Participant will be credited with Dividend
Equivalents equal to the amount of cash dividend per Share, multiplied by the
number of RSUs credited to the Participant through the record date for such
dividend. The dollar amount credited to the Participant under the preceding
sentence will be credited to an account (“Account”) established for the
Participant for bookkeeping purposes only on the books of the Company. The
balance in the Account will be subject to the same terms regarding vesting and
forfeiture as the Participant’s RSUs awarded under this Agreement, and will be
paid in cash in a single sum at the time that the RSUs are settled in cash (or
forfeited at the time that the Participant’s RSUs are forfeited).

3.    Vesting. Subject to Section 4, the Participant’s RSUs will become vested
upon the following schedule (provided that the Participant remains continuously
employed by the Company until the applicable vesting date):

(a)    All of the RSUs shall vest on the third anniversary of the Date of Grant
(the “Vesting Date”); and

(b)    If the Participant incurs a Termination of Service due to his or her
death, all of the RSUs shall vest on the date of the Participant’s death.

In the event of a Change of Control, vesting of the RSUs shall be governed by
the terms of the Plan. If the Participant has a Termination of Service before
all of his or her RSUs have become



--------------------------------------------------------------------------------

vested under this Agreement, the Participant’s RSUs that have not become vested
will be forfeited on as of the effective date of the Termination of Service.
Neither the Company nor any Affiliate will have any further obligations to the
Participant under this Agreement when the Participant’s RSUs are forfeited.

4.    Restrictive Covenants.

(a)    Covenant Not to Compete. The Participant agrees that, during employment
with the Company and for a period of twelve (12) months after termination, the
Participant shall not, without the prior written consent of the Company, accept
employment with, join or become affiliated with any business entity anywhere in
North America that is engaged in direct competition with any business of the
Company on the date of the Participant’s employment termination for which
Participant worked or had responsibility during the Participant’s employment.

(b)    Covenant Not to Solicit Customers. The Participant agrees that, during
employment with the Company and for a period of twelve (12) months after
termination of employment with the Company, the Participant shall not, without
the prior written consent of the Company, directly or indirectly solicit any
current customer or prospective customer of the Company or any of its
subsidiaries, with which the Participant had contact or knowledge of
Confidential Information regarding during the last twelve (12) months of the
Participant’s employment.

(c)    Covenant Not to Solicit Employees. The Participant agrees that, during
employment with the Company and for a period of twenty-four (24) months after
termination of employment with the Company, the Participant shall not, without
the prior written consent of the Company, directly or indirectly solicit any
current employee of the Company or any of its subsidiaries, or any individual
who becomes an employee on or before the date of the Participant’s termination
of employment from the Company, to leave such employment.

(d)    Covenant Not to Disclose or Use of Confidential Information. The
Participant recognizes that the Participant will have access to confidential
information, trade secrets, proprietary methods and other data which are the
property of and integral to the operations and success of the Company
(“Confidential Information”) and therefore agrees to be bound by the provisions
of this Section 4(d), which both the Company and the Participant agree and
acknowledge to be reasonable and to be necessary to the Company. In recognition
of this fact, the Participant agrees that the Participant will not disclose any
Confidential Information (except (i) information which becomes publicly
available without violation of this Agreement, (ii) information which the
Participant did not know and should not have known was disclosed to the
Participant in violation of any other person’s confidentiality obligation and
(iii) disclosure required in connection with any legal process (after giving the
Company the opportunity to dispute such requirement)) to any person, firm,
corporation, association or other entity, for any reason or purpose whatsoever,
nor shall the Participant make use of any such information for the benefit of
any person, firm, corporation or other entity except the Company. The
Participant’s obligation to keep all such information confidential shall be in
effect during and for a period of twenty-four (24) months after the termination
of the Participant’s employment with the Company; provided, however, that the
Participant will keep confidential and will not disclose any trade secret or
similar information protected under law as intangible property (subject to the
same exceptions set forth in the parenthetical clause above) for so long as such
protection under law is

 

2



--------------------------------------------------------------------------------

extended. For the avoidance of doubt, this Section 4(d) does not prohibit or
restrict the Participant (or the Participant’s attorney) from responding to any
inquiry about this Agreement or its underlying facts and circumstances by the
Securities and Exchange Commission, the Financial Industry Regulatory Authority,
any other self-regulatory organization or governmental entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. The Participant understands and acknowledges that the Participant
does not need the prior authorization of the Company to make any such reports or
disclosures and that the Participant is not required to notify the Company that
the Participant has made such reports or disclosures.

(e)    Intellectual Property. For purposes of this Agreement, “Inventions”
includes all improvements, inventions, designs, formulas, works of authorship,
trade secrets, technology, computer programs, compositions, ideas, processes,
techniques, know-how and data, whether or not patentable, made or conceived or
reduced to practice or developed by the Participant, either alone or jointly
with others, during the term of the Participant’s employment, including during
any period prior to the Date of Grant. Except as defined in this Agreement, all
Inventions that the Participant makes, conceives, reduces to practice or
develops (in whole or in part, either alone or jointly with others) during the
Participant’s employment will be the sole property of the Company to the maximum
extent permitted by law. The Participant agrees to assign such Inventions and
all rights in them to the Company. Exemptions from this agreement to assign may
be authorized in those circumstances where the mission of the Company is better
served by such action, provided that overriding obligations to other parties are
met and such exemptions are not inconsistent with other Company policies.
Further, the Participant may petition the Company for license to make, market or
sell an Invention.

(f)    Remedies. Participant acknowledges that monetary damages will not be an
adequate remedy for the Company in the event of a breach of this Section 4, and
that it would be impossible for the Company to measure damages in the event of
such a breach. Therefore, Participant agrees that, in addition to other rights
and remedies that the Company may have, the Company is entitled to an injunction
preventing Participant from any breach of this Section 4, and Participant hereby
waives any requirement that the Company post any bond in connection with any
such injunction. Participant further agrees that injunctive relief is reasonable
and necessary to protect a legitimate, protectable interest of the Company. In
addition to the foregoing and any other penalties or restrictions that may apply
under any employment agreement, state law, or otherwise, in the event of a
breach of this Section 4, the Participant shall also forfeit all of the RSUs
granted under this Agreement, including RSUs that have fully vested, and the
Company shall have the right to recapture and seek repayment of any cash
received upon the vesting and settlement of the RSUs under this Agreement.

(g)    Blue Pencil. If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 4 is invalid or
unenforceable, the parties agree that (i) the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision,
(ii) the parties shall request that the court exercise that power, and
(iii) this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment or decision may be appealed.

 

3



--------------------------------------------------------------------------------

(h)    Survival. The restrictive covenants and forfeiture provisions contained
in this Section 4 shall survive the termination of Participant’s employment.

5.    Timing and Form of Payment. Once the RSUs vest, the Participant will be
entitled to receive an amount, in cash, equal to the product of (a) the Fair
Market Value of a Share on the Vesting Date or such earlier vesting date as
provided in this Agreement, and (b) the number of RSUs that have vested;
provided, that the amount delivered to the Participant shall be subject to
withholding as described in Section 9.

6.    Conditions. Notwithstanding anything herein to the contrary, no cash will
be payable upon vesting of the RSUs if such payment may, in the opinion of
counsel for the Company, violate the Securities Act of 1933, as amended (or
other federal or state statutes having similar requirements), as it may be in
effect at that time or the requirements of any stock exchange on which the
Shares may be listed at the time of such payment, or cause the Company to
violate the terms of the Plan.

7.    Non-Transferable. The RSUs may not be sold, assigned, transferred,
exchanged, pledged, hypothecated or otherwise disposed of or encumbered, except
by will or the laws of descent, as provided in Section 6(d) of the Plan.

8.    References. References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
guardian without regard to whether specific reference to such legal
representative or guardian is contained in a particular provision of this
Agreement or the Plan.

9.    Taxes. The Participant shall be responsible for all taxes required to be
paid under applicable tax laws with respect to the RSUs. The Company or any
Affiliate is authorized to withhold from any distribution of cash, or any
payroll or other payment, to the Participant, amounts of withholding and other
taxes due in connection with the RSUs. The amount of the withholding shall not
exceed the employer’s minimum statutory withholding requirement.

10.    Entire Agreement. This Agreement contains all the understandings between
the parties hereto pertaining to the matters referred to herein, and supersedes
all undertakings and agreements, whether oral or in writing, previously entered
into by them with respect thereto. The Participant represents that, in executing
this Agreement, the Participant does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter, bases or effect of this Agreement or otherwise.

11.    Amendment or Modification, Waiver. The Compensation Committee of the
Company’s Board of Directors may waive any conditions or rights under, amend any
terms of, or amend, alter, suspend, discontinue or terminate, the RSUs,
prospectively or retrospectively; provided, however, that, without the consent
of the Participant, no amendment, alteration, suspension, discontinuation or
termination of the RSUs may materially and adversely affect the rights of the
Participant under the RSUs. No waiver by any party hereto of any breach by
another party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same time, any prior time or any
subsequent time.

12.    Notices. Any notice to be given hereunder shall be in writing and shall
be

 

4



--------------------------------------------------------------------------------

deemed given hereunder when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:

To the Participant at his last known address as shown on the records of the
Company;

To the Company at:

FreightCar America, Inc.

125 South Wacker Drive

Suite 1500

Chicago, IL 60606

Attention: VP, General Counsel, Secretary & Human Resources

Any notice delivered personally or by courier under this Section 12 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed. The Company, in its sole discretion, may
decide to deliver any documents related to current or future participation in
the Plan or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

13.    Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances shall be determined by any
court of competent jurisdiction to be invalid and unenforceable to any extent,
the remainder of this Agreement or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid and unenforceable, shall not be affected thereby, and each provision
hereof shall be validated and shall be enforced to the fullest extent permitted
by law.

14.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws principles.

15.    Jurisdiction and Venue. The Company and the Participant agree that the
jurisdiction and venue for any disputes arising under, or any action brought to
enforce, or otherwise relating to, this Agreement shall be exclusively in the
courts in the State of Illinois, Cook County, including the Federal Courts
located therein (should Federal jurisdiction exist), and the Company and the
Participant hereby submit and consent to said jurisdiction and venue.

16.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

17.    No Right to Continued Employment or Service. Neither the Plan nor any
action taken thereunder shall be construed as giving the Participant the right
to be retained in the employ or service of the Company or any of its
Subsidiaries or Affiliates, nor shall it interfere in any way with the right of
the Company or any of its Subsidiaries or Affiliates to terminate the
Participant’s employment or service at any time.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year set forth above.

 

FREIGHTCAR AMERICA, INC.     PARTICIPANT:

By:

 

 

   

 

 

6